 


109 HR 410 IH: Northern Arizona Land Exchange and Verde River Basin Partnership Act of 2005
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 410 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mr. Renzi (for himself and Mr. Hayworth) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To provide for a land exchange in the State of Arizona between the Secretary of Agriculture and Yavapai Ranch Limited Partnership. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Northern Arizona Land Exchange and Verde River Basin Partnership Act of 2005. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Title I—Northern Arizona Land Exchange 
Sec. 101. Definitions 
Sec. 102. Land exchange 
Sec. 103. Description of non-Federal land 
Sec. 104. Description of Federal land 
Sec. 105. Status and management of land after exchange 
Sec. 106. Miscellaneous provisions 
Sec. 107. Conveyance of additional land 
Title II—Verde River Basin Partnership 
Sec. 201. Purpose 
Sec. 202. Definitions 
Sec. 203. Verde River Basin Partnership 
Sec. 204. Verde River Basin studies 
Sec. 205. Verde River Basin Partnership final report 
Sec. 206. Memorandum of understanding 
Sec. 207. Effect  
INorthern arizona land exchange 
101.DefinitionsIn this title: 
(1)CampThe term camp means Camp Pearlstein, Friendly Pines, Patterdale Pines, Pine Summit, Sky Y, and Young Life Lost Canyon camps in the State of Arizona. 
(2)CitiesThe term cities means the cities of Flagstaff, Williams, and Camp Verde, Arizona. 
(3)Federal landThe term Federal land means the land described in section 104. 
(4)Non-federal landThe term non-Federal land means the land described in section 103. 
(5)SecretaryThe term Secretary means the Secretary of Agriculture. 
(6)Yavapai RanchThe term Yavapai Ranch means the Yavapai Ranch Limited Partnership, an Arizona Limited Partnership, and the Northern Yavapai, L.L.C., an Arizona Limited Liability Company. 
102.Land exchange 
(a)In general 
(1)Upon the conveyance by Yavapai Ranch of title to the non-Federal land identified in section 103, the Secretary shall simultaneously convey to Yavapai Ranch title to the Federal land identified in section 104. 
(2)Title to the lands to be exchanged shall be in a form acceptable to the Secretary and Yavapai Ranch. 
(3)The Federal land and non-Federal land to be exchanged under this title may be modified prior to the exchange as provided in this title. 
(4) 
(A)By mutual agreement, the Secretary and Yavapai Ranch may make minor and technical corrections to the maps and legal descriptions of the lands and interests therein exchanged or retained under this title, including changes, if necessary to conform to surveys approved by the Bureau of Land Management. 
(B)In the case of any discrepancy between a map and legal description, the map shall prevail unless the Secretary and Yavapai Ranch agree otherwise. 
(b)Exchange process 
(1)Except as otherwise provided in this title, the land exchange under subsection (a) shall be undertaken in accordance with section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716). 
(2)Before completing the land exchange under this title, the Secretary shall perform any necessary land surveys and pre-exchange inventories, clearances, reviews, and approvals, including those relating to hazardous materials, threatened and endangered species, cultural and historic resources, and wetlands and flood plains. 
(c)Equal value exchange 
(1)The value of the Federal land and the non-Federal land shall be equal, or equalized by the Secretary by adjusting the acreage of the Federal land in accordance with paragraph (2). 
(2)If the final appraised value of the Federal land exceeds the final appraised value of the non-Federal land, prior to making other adjustments, the Federal lands shall be adjusted by deleting all or part of the parcels or portions of the parcels in the following order: 
(A)A portion of the Camp Verde parcel described in section 104(a)(4), comprising approximately 316 acres, located in the Prescott National Forest, and more particularly described as lots 1, 5, and 6 of sec. 26, the NE1/4NE1/4 portion of sec. 26 and the N1/2N1/2 portion of sec. 27, T. 14 N., R. 4 E., Gila and Salt River Base and Meridian, Yavapai County, Arizona. 
(B)A portion of the Camp Verde parcel described in section 104(a)(4), comprising approximately 314 acres, located in the Prescott National Forest, and more particularly described as lots 2, 7, 8, and 9 of sec. 26, the SE1/4NE1/4 portion of sec. 26, and the S1/2N1/2 of sec. 27, T. 14 N., R. 4 E., Gila and Salt River Base and Meridian, Yavapai County, Arizona. 
(C)Beginning at the south boundary of sec. 31, T. 20 N., R. 5 W., Gila and Salt River Base and Meridian, Yavapai County, Arizona, and secs. 33 and 35, T. 20 N., R. 6 W., Gila and Salt River Base and Meridian, Yavapai County, Arizona, by adding to the non-Federal land to be conveyed to the United States in 1/8-section increments (E–W 64th line) while deleting from the conveyance to Yavapai Ranch Federal land in the same incremental portions of sec. 32, T. 20 N., R. 5 W., Gila and Salt River Base and Meridian, Yavapai County, Arizona, and secs. 32, 34, and 36, in T. 20 N., R. 6 W., Gila and Salt River Base and Meridian, Yavapai County, Arizona, to establish a linear and continuous boundary that runs east-to-west across the sections. 
(D)Any other parcels, or portions thereof, agreed to by the Secretary and Yavapai Ranch. 
(3)If any parcel of Federal land or non-Federal land is not conveyed because of any reason, that parcel of land, or portion thereof, shall be excluded from the exchange and the remaining lands shall be adjusted as provided in this subsection.  
(4)If the value of the Federal land exceeds the value of the non-Federal land by more than $50,000, the Secretary and Yavapai Ranch shall, by mutual agreement, delete additional Federal land from the exchange until the value of the Federal land and non-Federal land is to the maximum extent practicable equal. 
(d)Appraisals 
(1)The value of the Federal land and non-Federal land shall be determined by appraisals prepared in accordance with the Uniform Appraisal Standards for Federal Land Acquisitions and the Uniform Standards of Professional Appraisal Practice. 
(2) 
(A)After the Secretary has reviewed and approved the final appraised values of the Federal land and non-Federal land to be exchanged, the Secretary shall not be required to reappraise or update the final appraised values before the completion of the land exchange. 
(B)This paragraph shall apply during the three-year period following the approval by the Secretary of the final appraised values of the Federal land and non-Federal land unless the Secretary and Yavapai Ranch have entered into an agreement to implement an exchange. 
(3)During the appraisal process, the appraiser shall determine the value of each parcel of Federal land and non-Federal land (including the contributory value of each individual section of the intermingled Federal and non-Federal land of the property described in sections 103(a) and 104(a)(1)) as an assembled transaction. 
(4) 
(A)To ensure the timely and full disclosure to the public of the final appraised values of the Federal land and non-Federal land, the Secretary shall provide public notice of any appraisals approved by the Secretary and copies of such appraisals shall be available for public inspection in appropriate offices of the Prescott, Coconino, and Kaibab National Forests. 
(B)The Secretary shall also provide copies of any approved appraisals to the cities and the owners of the camps described in section 101(1). 
(e)Contracting 
(1)If the Secretary lacks adequate staff or resources to complete the exchange by the date specified in section 106(c), subject to the agreement of the Secretary and Yavapai Ranch, may contract with independent third-party contractors to carry out any work necessary to complete the exchange by that date. 
(2)If, in accordance with this subsection, Yavapai Ranch contracts with an independent third-party contractor to carry out any work that would otherwise be performed by the Secretary, the Secretary shall reimburse Yavapai Ranch for the costs for the third-party contractors. 
(f)Easements 
(1)The exchange of non-Federal land and Federal land under this title shall be subject to any easements, rights-of-way, utility lines, and any other valid encumbrances in existence on the date of enactment of this Act, including acquired easements for water pipelines as generally depicted on the map entitled “Yavapai Ranch Land Exchange, YRLP Acquired Easements for Water Lines”, dated August 2004, and any other reservations that may be agreed to by the Secretary and Yavapai Ranch. 
(2)Upon completion of the land exchange under this title, the Secretary and Yavapai Ranch shall grant each other at no charge reciprocal easements for access and utilities across, over, and through— 
(A)the routes depicted on the map entitled Yavapai Ranch Land Exchange Road and Trail Easements, Yavapai Ranch Area, dated August 2004; and 
(B)any relocated routes that are agreed to by the Secretary and Yavapai Ranch. 
(3)An easement described in paragraph (2) shall be unrestricted and nonexclusive in nature and shall run with and benefit the land. 
(g)Conveyance of Federal land to cities and camps 
(1)Prior to the completion of the land exchange between Yavapai Ranch and the Secretary, the cities and the owners of the camps may enter into agreements with Yavapai Ranch whereby Yavapai Ranch, upon completion of the land exchange, will convey to the cities or the owners of the camps the applicable parcel of Federal land or portion thereof. 
(2)If Yavapai Ranch and the cities or camp owners have not entered into agreements in accordance with paragraph (1), the Secretary shall, on notification by the cities or owners of the camps no later than 30 days after the date the relevant approved appraisal is made publicly available, delete the applicable parcel or portion thereof from the land exchange between Yavapai Ranch and the United States as follows: 
(A)Upon request of the City of Flagstaff, Arizona, the parcels or portions thereof described in section 104(a)(2). 
(B)Upon request of the City of Williams, Arizona, the parcels or portions thereof described in section 104(a)(3). 
(C)Upon request of the City of Camp Verde, Arizona, a portion of the parcel described in section 104(a)(4), comprising approximately 514 acres located southeast of the southeastern boundary of the I–17 right-of-way, and more particularly described as the SE1/4 portion of the southeast quarter of sec. 26, the E1/2 and the E1/2 W1/2 portions of sec. 35, and lots 5 through 7 of sec. 36, T. 14 N., R. 4 E., Gila and Salt River Base and Meridian, Yavapai County, Arizona. 
(D)Upon request of the owners of the Younglife Lost Canyon camp, the parcel described in section 104(a)(5). 
(E)Upon request of the owner of Friendly Pines Camp, Patterdale Pines Camp, Camp Pearlstein, Pine Summit, or Sky Y Camp, as applicable, the corresponding parcel described in section 104(a)(6). 
(3) 
(A)Upon request of the specific city or camp referenced in paragraph (2), the Secretary shall convey to such city or camp all right, title, and interest of the United States in and to the applicable parcel of Federal land or portion thereof, upon payment of the fair market value of the parcel and subject to any terms and conditions the Secretary may require. 
(B)A conveyance under this paragraph shall not require new administrative or environmental analyses or appraisals beyond those prepared for the land exchange. 
(4)A city or owner of a camp purchasing land under this paragraph shall reimburse Yavapai Ranch for any costs incurred which are directly associated with surveys and appraisals of the specific property conveyed. 
(5)A conveyance of land under this subsection shall not affect the timing of the land exchange. 
(6)Nothing in this subsection limits the authority of the Secretary or Yavapai Ranch to delete any of the parcels referenced in this subsection from the land exchange.  
(7) 
(A)The Secretary shall deposit the proceeds of any sale under paragraph (2) in a special account in the fund established under Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C. 484a). 
(B)Amounts deposited under subparagraph (A) shall be available to the Secretary, without further appropriation, to be used for the acquisition of land in the State of Arizona for addition to the National Forest System, including the land required for exchange under this title. 
103.Description of non-Federal land 
(a)In generalThe non-Federal land referred to in this title consists of approximately 35,000 acres of privately-owned land within the boundaries of the Prescott National Forest, as generally depicted on the map entitled Yavapai Ranch Non-Federal Lands, dated August 2004. 
(b)Easements 
(1)The conveyance of non-Federal land to the United States under section 102 shall be subject to the reservation of— 
(A)water rights and perpetual easements that run with and benefit the land retained by Yavapai Ranch for— 
(i)the operation, maintenance, repair, improvement, development, and replacement of not more than 3 wells in existence on the date of enactment of this Act; 
(ii)related storage tanks, valves, pumps, and hardware; and 
(iii)pipelines to point of use; and 
(B)easements for reasonable access to accomplish the purposes of the easements described in subparagraph (A). 
(2)Each easement for an existing well referred to in paragraph (1) shall be 40 acres in area, and to the maximum extent practicable, centered on the existing well. 
(3)The United States shall be entitled to one-half the production of each existing or replacement well, not to exceed a total of 3,100,000 gallons of water annually for National Forest System purposes. 
(4)The locations of the easements and wells shall be as generally depicted on the map entitled Yavapai Ranch Land Exchange, Reserved Easements for Water Lines and Wells, dated August 2004. 
104.Description of Federal land 
(a)In generalThe Federal land referred to in this title consists of the following: 
(1)Certain land comprising approximately 15,300 acres located in the Prescott National Forest, as generally depicted on the map entitled Yavapai Ranch Land Exchange, Yavapai Ranch Area Federal Lands, dated August 2004. 
(2)Certain land located in the Coconino National Forest— 
(A)comprising approximately 1,500 acres as generally depicted on the map entitled Yavapai Ranch Land Exchange, Flagstaff Federal Lands Airport Parcel, dated August 2004; and 
(B)comprising approximately 28.26 acres in two separate parcels, as generally depicted on the map entitled Yavapai Ranch Land Exchange, Flagstaff Federal Lands Wetzel School and Mt. Elden Parcels, dated August 2004. 
(3)Certain land located in the Kaibab National Forest, and referred to as the Williams Airport, Williams golf course, Williams Sewer, Buckskinner Park, Williams Railroad, and Well parcels number 2, 3, and 4, cumulatively comprising approximately 950 acres, as generally depicted on the map entitled Yavapai Ranch Land Exchange, Williams Federal Lands, dated August 2004. 
(4)Certain land located in the Prescott National Forest, comprising approximately 2,200 acres, as generally depicted on the map entitled Yavapai Ranch Land Exchange, Camp Verde Federal Land General Crook Parcel, dated August 2004. 
(5)Certain land located in the Kaibab National Forest, comprising approximately 237.5 acres, as generally depicted on the map entitled Yavapai Ranch Land Exchange, Younglife Lost Canyon, dated August 2004. 
(6)Certain land located in the Prescott National Forest, including the Friendly Pines, Patterdale Pines, Camp Pearlstein, Pine Summit, and Sky Y camps, cumulatively comprising approximately 200 acres, as generally depicted on the map entitled Yavapai Ranch Land Exchange, Prescott Federal Lands Summer Youth Camp Parcels, dated August 2004.  
(b)Condition of conveyance of Camp Verde parcel 
(1)To conserve water in the Verde Valley, Arizona, and to minimize the adverse impacts from future development of the Camp Verde General Crook parcel described in subsection (a)(4) on current and future holders of water rights in existence of the date of enactment of this Act and the Verde River and National Forest System land retained by the United States, the United States shall limit in perpetuity the use of water on the parcel by reserving conservation easements that— 
(A)run with the land; 
(B)prohibit golf course development on the parcel; 
(C)require that any public park or greenbelt on the parcel be watered with treated wastewater; 
(D)limit total post-exchange water use on the parcel to not more than 300 acre-feet of water per year; 
(E)provide that any water supplied by municipalities or private water companies shall count towards the post-exchange water use limitation described in subparagraph (D); and 
(F)except for water supplied to the parcel by municipal water service providers or private water companies, require that any water used for the parcel not be withdrawn from wells perforated in the saturated Holocene alluvium of the Verde River. 
(2)If Yavapai Ranch conveys the Camp Verde parcel described in subsection (a)(4), or any portion thereof, the terms of conveyance shall include a recorded and binding agreement of the quantity of water available for use on the land conveyed, as determined by Yavapai Ranch, except that total water use on the Camp Verde parcel may not exceed the amount specified in paragraph (1)(D). 
(3)The Secretary may enter into a memorandum of understanding with the State or political subdivision of the State to enforce the terms of the conservation easement.  
105.Status and management of land after exchange 
(a)In generalLand acquired by the United States under this title shall become part of the Prescott National Forest and shall be administered by the Secretary in accordance with this title and the laws applicable to the National Forest System. 
(b)GrazingWhere grazing on non-Federal land acquired by the Secretary under this title occurs prior to the date of enactment of this Act, the Secretary may manage the land to allow for continued grazing use, in accordance with the laws generally applicable to domestic livestock grazing on National Forest System land. 
(c)Timber harvesting 
(1)After completion of the land exchange under this title, except as provided in paragraph (2), commercial timber harvesting shall be prohibited on the non-Federal land acquired by the United States. 
(2)Timber harvesting may be conducted on the non-Federal land acquired under this title if the Secretary determines that such harvesting is necessary— 
(A)to prevent or control fires, insects, and disease through forest thinning or other forest management techniques; 
(B)to protect or enhance grassland habitat, watershed values, native plants and wildlife species; or 
(C)to improve forest health. 
106.Miscellaneous provisions 
(a)Revocation of ordersAny public orders withdrawing any of the Federal land from appropriation or disposal under the public land laws are revoked to the extent necessary to permit disposal of the Federal land. 
(b)Withdrawal of federal landSubject to valid existing rights, the Federal land is withdrawn from all forms of entry and appropriation under the public land laws; location, entry, and patent under the mining laws; and operation of the mineral leasing and geothermal leasing laws, until the date on which the land exchange is completed. 
(c)Completion of exchangeIt is the intent of Congress that the land exchange authorized and directed under this title be completed not later than 18 months after the date of enactment of this Act. 
107.Conveyance of additional land 
(a)In generalThe Secretary shall convey to a person that represents the majority of landowners with encroachments on the lot by quitclaim deed the parcel of land described in subsection (b). 
(b)Description of landThe parcel of land referred to in subsection (a) is lot 8 in section 11, T. 21 N., R. 7 E., Gila and Salt River Base and Meridian, Coconino County, Arizona. 
(c)Amount of considerationIn exchange for the land described in subsection (b), the person acquiring the land shall pay to the Secretary consideration in the amount of— 
(1)$2500; plus 
(2)any costs of re-monumenting the boundary of land. 
(d)Timing 
(1)Not later than 90 days after the date on which the Secretary receives a power of attorney executed by the person acquiring the land, the Secretary shall convey to the person the land described in subsection (b). 
(2)If, by the date that is 270 days after the date of enactment of this Act, the Secretary does not receive the power of attorney described in paragraph (1)— 
(A)the authority provided under this section shall terminate; and 
(B)any conveyance of the land shall be made under Public Law 97–465 (16 U.S.C. 521c et seq.). 
IIVerde River Basin Partnership 
201.PurposeThe purpose of this title is to authorize assistance for a collaborative and science-based water resource planning and management partnership for the Verde River Basin in the State of Arizona, consisting of members that represent— 
(1)Federal, State, and local agencies; and 
(2)economic, environmental, and community water interests in the Verde River Basin. 
202.DefinitionsIn this title: 
(1)DirectorThe term Director means the Director of the Arizona Department of Water Resources. 
(2)PartnershipThe term Partnership means the Verde River Basin Partnership. 
(3)PlanThe term plan means the plan for the Verde River Basin required by section 204(a)(1). 
(4)SecretaryThe term Secretary means the Secretary of Agriculture. 
(5)StateThe term State means the State of Arizona. 
(6)Verde River BasinThe term Verde River Basin means the land area designated by the Arizona Department of Water Resources as encompassing surface water and groundwater resources, including drainage and recharge areas with a hydrologic connection to the Verde River. 
(7)Water budgetThe term water budget means the accounting of— 
(A)the quantities of water leaving the Verde River Basin— 
(i)as discharge to the Verde River and tributaries; 
(ii)as subsurface outflow; 
(iii)as evapotranspiration by riparian vegetation; 
(iv)as surface evaporation; 
(v)for agricultural use; and 
(vi)for human consumption; and 
(B)the quantities of water replenishing the Verde River Basin by precipitation, infiltration, and subsurface inflows. 
203.Verde River Basin Partnership 
(a)In generalThe Secretary may participate in the establishment of a partnership, to be known as the Verde River Basin Partnership, made up of Federal, State, local governments, and other entities with responsibilities and expertise in water to coordinate and cooperate in the identification and implementation of comprehensive science-based policies, projects, and management activities relating to the Verde River Basin. 
(b)Authorization of appropriationsOn establishment of the Partnership, there are authorized to be appropriated to the Secretary and the Secretary of the Interior such sums as are necessary to carry out the activities of the Partnership for each of fiscal years 2006 through 2010. 
204.Verde River Basin studies 
(a)Studies 
(1)In generalThe Partnership shall prepare a plan for conducting water resource studies in the Verde River Basin that identifies— 
(A)the primary study objectives to fulfill water resource planning and management needs for the Verde River Basin; and 
(B)the water resource studies, hydrologic models, surface and groundwater monitoring networks, and other analytical tools helpful in the identification of long-term water supply management options within the Verde River Basin. 
(2)RequirementsAt a minimum, the plan shall— 
(A)include a list of specific studies and analyses that are needed to support Partnership planning and management decisions; 
(B)identify any ongoing or completed water resource or riparian studies that are relevant to water resource planning and management for the Verde River Basin; 
(C)describe the estimated cost and duration of the proposed studies and analyses; and 
(D)designate as a study priority the compilation of a water budget analysis for the Verde Valley. 
(b)Verde Valley water budget analysis 
(1)In generalSubject to the availability of appropriations, not later than 14 months after the date of enactment of this Act, the Director of the U.S. Geological Survey, in cooperation with the Director, shall prepare and submit to the Partnership a report that provides a water budget analysis of the portion of the Verde River Basin within the Verde Valley. 
(2)ComponentsThe report submitted under paragraph (1) shall include— 
(A)a summary of the information available on the hydrologic flow regime for the portion of the Middle Verde River from the Clarkdale stream gauging station to the city of Camp Verde at United States Geological Survey Stream Gauge 09506000; 
(B)with respect to the portion of the Middle Verde River described in subparagraph (A), estimates of— 
(i)the inflow and outflow of surface water and groundwater; 
(ii)annual consumptive water use; and 
(iii)changes in groundwater storage; and 
(C)an analysis of the potential long-term consequences of various water use scenarios on groundwater levels and Verde River flows. 
(c)Preliminary report and recommendations. 
(1)In generalNot later than 16 months after the date of enactment of this Act, using the information provided in the report submitted under subsection (b) and any other relevant information, the Partnership shall submit to the Secretary, the Governor of Arizona, and representatives of the Verde Valley communities, a preliminary report that sets forth the findings and recommendations of the Partnership regarding the long-term available water supply within the Verde Valley. 
(2)Consideration of recommendationsThe Secretary may take into account the recommendations included in the report submitted under paragraph (1) with respect to decisions affecting land under the jurisdiction of the Secretary, including any future sales or exchanges of Federal land in the Verde River Basin after the date of enactment of this Act. 
(3)EffectAny recommendations included in the report submitted under paragraph (1) shall not affect the land exchange process or the appraisals of the Federal land and non-Federal land conducted under sections 103 and 104. 
205.Verde River Basin Partnership final reportNot later than 4 years after the date of enactment of this Act, the Partnership shall submit to the Secretary and the Governor of Arizona a final report that— 
(1)includes a summary of the results of any water resource assessments conducted under this title in the Verde River Basin; 
(2)identifies any areas in the Verde River Basin that are determined to have groundwater deficits or other current or potential water supply problems; 
(3)identifies long-term water supply management options for communities and water resources within the Verde River Basin; and 
(4)identifies water resource analyses and monitoring needed to support the implementation of management options. 
206.Memorandum of understandingThe Secretary (acting through the Chief of the Forest Service) and the Secretary of the Interior, shall enter into a memorandum of understanding authorizing the United States Geological Survey to access Forest Service land (including stream gauges, weather stations, wells, or other points of data collection on the Forest Service land) to carry out this title. 
207.EffectNothing in this title diminishes or expands State or local jurisdiction, responsibilities, or rights with respect to water resource management or control. 
 
